Citation Nr: 0400632	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
2001 for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable rating in excess of 
30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The issue of an initial compensable rating in excess of 30 
percent for service-connected PTSD, as addressed below, is 
Remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1. Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for an earlier effective date 
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2. The veteran's claim for compensation for PTSD was received 
on May 17, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 2001, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. 5107, 5110 (West 2002); 38 C.F.R. 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a VCAA letter dated December 2001.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his VA medical records from Denver, Colorado.  
The veteran provided that he received treatment for PTSD at 
the VA medical center in Pueblo, Colorado, however, these 
records are unavailable for review.  The Board, however, has 
determined that as it relates to the specific issue of an 
earlier effective date for PTSD, it is not necessary to 
obtain these records because they would not aid the veteran 
in substantiating his claim for an earlier effective date, 
would not prejudice the veteran, and would unnecessarily 
delay the appeal process.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  The VA Pueblo 
clinical records would not assist the Board in its 
determination, because the relevant evidence for a 
determination of an effective date is the date of receipt of 
a claim or the date when entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.157(a) (2003).  A VA examination 
report will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1) 
(2003).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (2003).  As will be 
discussed in detail, the Board has determined that the 
veteran did not file a claim for compensation for PTSD until 
May 17, 2001, therefore, the VA Pueblo clinical records would 
not constitute informal claims as outlined in 38 C.F.R. § 
3.157(b).  The documentation reflecting the veteran's claims 
for compensation are contained in the evidence of record.  
For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of an earlier effective date for service-connected 
PTSD.

I.  Factual Background

In April 1969, the veteran filed a claim of service 
connection for hearing loss, which was subsequently denied in 
June 1969.  

On May 17, 2001, the RO received the veteran's claim of 
service connection for PTSD.  In August 2002, the RO granted 
service connection for PTSD assigning a rating of 30 percent 
effective May 17, 2001.

Treatment records from the VA medical center in Denver, 
Colorado show treatment for PTSD beginning in August 2001.  
The veteran was afforded a VA examination in January 2002.

In a Notice of Disagreement filed in September 2002, the 
veteran contended that he was entitled to an earlier 
effective date for the award of service connection for PTSD.  

II.  Laws and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  An effective date from the day following the 
date of separation from service is authorized only if the 
claim is received within one year from separation from 
service.  38 C.F.R. § 3.400(b)(2) (2003).  

III.  Analysis

As set forth above, the RO has assigned an effective date of 
May 17, 2001, for the award of service connection for PTSD.  
The effective date assigned corresponds to the actual date of 
receipt by the RO of the veteran's application for 
compensation.  The veteran asserts, however, that he is 
entitled to an earlier effective date. 

The veteran filed a prior claim of service connection for 
hearing loss in April 1969, however, the veteran did not 
claim service connection for PTSD.  Treatment records from 
Denver VA medical center show treatment for PTSD beginning in 
August 2001, however, the Board recognizes that Pueblo VA 
medical records may show treatment prior to August 2001.  The 
date of treatment for PTSD is not relevant, however, because, 
in this case, the effective date of an award of compensation 
is based on the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  A VA examination 
report will only be accepted as an informal claim for 
benefits only when service connection has been previously 
established.  38 C.F.R. § 3.157(b) and (b)(1) (2003).  In 
this case, the RO received the veteran's claim of service 
connection for PTSD on May 17, 2001, therefore, that is the 
effective date assigned.  

In summary, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  As there is no statutory provision which authorizes VA 
to award benefits retroactively on the basis of the veteran's 
treatment for PTSD, his claim for an earlier effective date 
for the award of service connection for PTSD must fail.  
Based on the facts in this case, there is no legal basis for 
an effective date earlier than May 17, 2001, for the award of 
service connection for PTSD.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 2002).





ORDER

Entitlement to an effective date earlier than May 17, 2001, 
for service connection for PTSD, is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  The 
veteran has reported that he received treatment for his 
psychiatric disorder at the Pueblo VA Medical Center in 
Pueblo, Colorado.  These records are not on file.  Therefore, 
the RO should request these records from the VA facility.  
38 C.F.R. § 3.159(c)(2) (2003).  The veteran is advised that 
he has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2003).  

The veteran was afforded a VA examination in January 2002 
regarding his claim of service connection for PTSD.  The RO 
granted service connection for PTSD and assigned a rating of 
30 percent.  The Board finds that another VA examination 
addressing the severity of the veteran's PTSD is warranted to 
determine whether the veteran is entitled to a rating in 
excess of 30 percent.  38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should request the veteran's 
treatment records from the VA medical 
center in Pueblo, Colorado.   If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his PTSD.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to the 
current severity of the veteran's PTSD.  
The examiner should review pertinent 
historical data in the claims folder, 
including stressors and previous 
psychiatric findings and diagnoses.  
The examiner should describe the 
symptoms specifically attributable to 
PTSD and comment on the extent to which 
they affect the veteran's ability to 
obtain or retain substantially gainful 
employment.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report. 

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement for 
an initial compensable rating in excess 
of 30 percent for PTSD.  In this 
issuance, the RO should provide the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003).  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.
	
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



